NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted November 4, 2013
                                Decided November 4, 2013

                                         Before

                             FRANK H. EASTERBROOK, Circuit Judge 

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐3931

UNITED STATES OF AMERICA,                  Appeal from the United States District Court
     Plaintiff‐Appellee,                   for the Western District of Wisconsin.

      v.                                   No. 12‐CR‐104‐BBC‐01

JOSE S. ESPINOZA,                          Barbara B. Crabb,
      Defendant‐Appellant.                 Judge.

                                       O R D E R

       Jose Espinoza pleaded guilty to attempting to possess with intent to distribute
cocaine. See 21 U.S.C. §§ 846, 841(a)(1). The district court sentenced him to 78 months’
imprisonment, within the guidelines imprisonment range of 70 to 87 months. He filed a
notice of appeal, but his appointed lawyer asserts that the appeal is frivolous and moves
to withdraw under Anders v. California, 386 U.S. 738 (1967). Espinoza has not responded
to counselʹs motion. See CIR. R. 51(b). We limit our review to the potential issues
No. 12‐3931                                                                           Page 2
identified in counselʹs facially adequate brief. See United States v. Schuh, 289 F.3d 968,
973–74 (7th Cir. 2002).

       Counsel first informs us that Espinoza does not want to challenge his guilty plea.
Thus the lawyer appropriately omits discussion about the plea colloquy and the
voluntariness of Espinozaʹs plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

        Counsel does evaluate whether Espinoza could challenge the district court’s
finding that his relevant conduct involved 5.25 kilograms of cocaine. As to four of those
kilograms, Espinoza admitted only to negotiating their purchase for a later date, and a
district court may consider negotiated quantities of undelivered drugs only if the
defendant was “reasonably capable” of purchasing the drugs. See U.S.S.G. § 2D1.1, cmt.
n.12 (2011); United States v. Vaughn, 585 F.3d 1024, 1032 (7th Cir. 2009). Given Espinoza’s
limited financial resources, counsel considers whether the court properly held him
accountable for a negotiated drug amount that he purportedly could not afford. But
Espinoza waived any such argument on appeal when he decided at sentencing to
withdraw his objection to the four‐kilogram quantity (in order to prevent any
inconsistency with the proffer statements he made to cooperate fully with the
government, satisfy the “safety valve” requirements of U.S.S.G. § 5C1.2(a), and obtain a
two‐level reduction under U.S.S.G. § 2D1.1(b)(16)). See United States v. Brodie, 507 F.3d
527, 530–32 (7th Cir. 2007); United States v. Staples, 202 F.3d 992, 995 (7th Cir. 2000).

        Counsel also addresses whether Espinoza could challenge his 78‐month prison
term as unreasonable. But the within‐guidelines sentence is presumed reasonable,
see Rita v. United States, 551 U.S. 338, 350–51 (2007); United States v. Aslan, 644 F.3d 526,
531–32 (7th Cir. 2011), and we agree with counsel that the record presents no basis to set
that presumption aside. The district court adequately addressed the sentencing factors
in 18 U.S.C. § 3553(a), noting Espinoza’s clean criminal record and struggles with
substance abuse, id. § 3553(a)(1), but emphasizing the need to protect the community
from drug crimes, id. § 3553(a)(2)(C), and hold Espinoza accountable for his actions, id.
§ 3553(a)(2)(A).  

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.